966 So. 2d 576 (2007)
Cheryl Ann DUPRE
v.
LOUISIANA STATE BOARD OF PRACTICAL NURSE EXAMINERS (F.P. Bordelon, Jr., M.D.) (Chairman of the Board), Claire Glaviano, RN, BSN, MIN (Executive Director), Toni Bourquard, RN (Coordinator for Compliance).
No. 2007-C-1491.
Supreme Court of Louisiana.
October 26, 2007.
In re Dupre, Cheryl Ann;Plaintiff; Applying for Writ of Certiorari and/or Review, Parish of Orleans, Civil District Court Div. G, No. 2004-15616; to the Court of Appeal, Fourth Circuit, No. 2006-CA-1464.
Denied.